lN THE SUPREME COURT OF PENNSYLVAN|A

lh the l\/latter of : No. 2326 Disciplihary Docket No. 3
JOSEPH JAl\/lES O’NE|LL : Boarol File No. 01-16-433
(Uhiteol States District Court for the
Easterh District of Pehhsylvahia, No. 2:16-
cr-00070)
Attorhey Registratioh No. 23699

(Philadelphia)

ORDER

 

PER CUR|AM

AND NOW, this 7th olay of Decemloer, 2016, the Joiht Petitioh to Temporarily
Suspehcl ah Attorhey is grahtecl, Joseph James O’Neill is placed oh temporary
suspensioh, see Pa.R.D.E. 214(0|)(5), and he shall comply with all the provisions of

Pa.R.D.E. 217.